Detailed Action
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiehtreiber et al (Pub. No.: US 2015/0347749 A1) in view of Mortimer et al (Pub. No.: US 2015/0334174 A1).
As per claim 1, Kiehtreiber discloses a method comprising: -	(a) establishing, by an application of a computing device (Kiehtreiber, Fig 2A item 201, paragraph 0043, wherein for example, the application manager can be the application of a computing device as claimed), a connection between the application of the computing device and a plurality of (Kiehtreiber, Fig 2A item 201, 204, 207, paragraph 0043, 0045 wherein for example, the application manager has connection with the applications 204 and App extensions 205), the plurality of (Kiehtreiber, Fig 2A, paragraph 0043, wherein for example, the application manager has connection with the applications 204 and App extensions 205); -	  (b) determining, by the application of the computing device responsive to a request received by the first application operating at a first device to perform an action, the first application is unable to perform the action based on a comparison of the action with a plurality of properties of the first application indicative of one or more functions the first application is configured to perform (Kiehtreiber,  paragraph 0036, wherein when a first application wishes to access a predefined functionality (e.g., content sharing or photo filtering) provided by another application, the first application communicates with the corresponding extension point associated with that predefined functionality to inquire about who can provide such a service. The extension framework in turn searches and identifies a list of one or more extensions provided by other applications that have been registered with the extension framework to provide the requested service. Kiehtreiber,  paragraph 0041, wherein When a host application, such as a browser, attempts to invoke a content sharing service, for example, in response to a “share” command received from a user, the host application communicates with a sharing extension point of the extension framework by providing the proper UTI associated with the content sharing services. In response, the extension framework searches for any installed or registered extensions that are capable of providing the requested services, for example, by matching the UTI of the content sharing services with the UTIs of the installed extensions);-	  (c) identifying, by the computing device responsive to the determination that the first application at the first device is unable to perform the action, the second application operating on a second device that is capable of performing the action based on a comparison of the action with one or more properties of the second application (Kiehtreiber,  paragraph 0036, wherein when a first application wishes to access a predefined functionality (e.g., content sharing or photo filtering) provided by another application, the first application communicates with the corresponding extension point associated with that predefined functionality to inquire about who can provide such a service. The extension framework in turn searches and identifies a list of one or more extensions provided by other applications that have been registered with the extension framework to provide the requested service. Kiehtreiber,  paragraph 0041, wherein When a host application, such as a browser, attempts to invoke a content sharing service, for example, in response to a “share” command received from a user, the host application communicates with a sharing extension point of the extension framework by providing the proper UTI associated with the content sharing services. In response, the extension framework searches for any installed or registered extensions that are capable of providing the requested services, for example, by matching the UTI of the content sharing services with the UTIs of the installed extensions);-	   (d) causing, by the computing device, performance of the action from the request received by the first application on the first device by the second application on the second device (Kiehtreiber,  paragraph 0036, wherein the extension framework launches the selected extension in a separate sandboxed environment and facilitates an inter-process communications (IPC) mechanism or framework between the first application and the selected extension to allow the first application to access the functionalities of the selected extension via the IPC communications mechanism);-	   (e) receiving,  by the application of the computing device, data resulting from performance of the action by the second application operating on the second device through the established connection between the application of the computing device and the plurality of remote applications (Kiehtreiber,  paragraph 0094, wherein In response to the processed content (e.g., translated content) received from the extension, the data conversion code is to convert the data back to the form compatible with the host application and incorporate the processed content with the existing content of the host application); and  -	(f) providing, by the application of the computing device to the first application on the first device, the data that results from the performance of the action by the second application -2- 4887-0379-4995.1Atty. Dkt. No. 099011-4163 (QFoleyl8-ID1673-US) and received by the application, the data provided to the first application to enable the first application of the first device to respond to the received request using the data generated by the second application that performed the action unable to be performed by the first application (Kiehtreiber,  paragraph 0094, wherein In response to the processed content (e.g., translated content) received from the extension, the data conversion code is to convert the data back to the form compatible with the host application and incorporate the processed content with the existing content of the host application). Kiehtreiber does not explicitly disclose that the  plurality of applications comprising the first application and the second application are remote applications. However, Mortimer discloses that the  plurality of applications comprising the first application and the second application are remote applications (Mortimer, Fig 3, 5, paragraph 0023-0024, wherein each app 110, 120 is arranged to directly communicate with its respective web service 211, 221 over a network (not shown). In fact, in this arrangement each app 110, 120 only communicates with its respective web service 211, 221). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Kiehtreiber with  Mortimer such that the first and second applications are remote application as claimed because this would have provided a way to allow remote application to use each other functionalities when needed.     

	As pre claim 2, claim 1 is incorporated and Kiehtreiber discloses wherein the computing device includes an embedded browser integrated into the computing device to access a network application of the plurality of remote applications (Kiehtreiber , Fig 2B, paragraph 0005, 0041); 

As pre claim 3, claim 1 is incorporated and Kiehtreiber in view of Mortimer discloses wherein at least one of the first application and the second application is hosted on a server accessed by the computing device via a network (Mortimer, Fig 3, 5, paragraph 0023-0024);

As pre claim 4, claim 1 is incorporated and Kiehtreiber discloses wherein the plurality of remote applications include at least one of: a desktop application, a web application, a mobile application, an HDX application, a SaaS application, or a device coupled with the computing device (Kiehtreiber , Fig 2A-2B, paragraph 0043, 0058);

As pre claim 5, claim 1 is incorporated and Kiehtreiber discloses applying, by the computing device, one or more policies to the connection to secure the connection between the application of the computing device and the plurality of remote applications (Kiehtreiber,  paragraph 0037, 0049, wherein each extension point is associated with a predefined set of policies (e.g., resource entitlements or restrictions) and specifies what messages can be exchanged between the host application and the extension. All extensions designed for a particular extension point must comply with the specification set forth in the predefined policies of that particular extension point);

As pre claim 6, claim 1 is incorporated and Kiehtreiber discloses identifying, by the computing device, a policy corresponding to the action and the connection; and selecting, by the computing device, the second application based on the policy for the action and the connection (Kiehtreiber,  paragraph 0059, wherein in order to allow application 204 and extension 205 to communicate with each other application 204 and extension 205 have to conform to a set of policies and/or communications protocol(s) (e.g., APIs) that are specifically designed for extension point 225);

As pre claim 7, claim 1 is incorporated and Kiehtreiber discloses receiving, by the computing device, an indication of a user action performed using the application executing on the computing device (Kiehtreiber,  Fig 7B step 751, paragraph 0094, wherein the request from a host application to invoke a content processing service can be the user action as claimed); -3- 4887-0379-4995.1Atty. Dkt. No. 099011-4163 (QFoleyl8-ID1673-US) transferring, responsive to the indication, one or more files corresponding to the user action from the application to one or more other (Kiehtreiber,  Fig 7B step 754, paragraph 0094, wherein the data conversion code converts the identified portion of the content to a form compatible with a corresponding extension point (e.g., translation extension point) and sends the converted data (file) to the extension (one or more other application) via the extension point); and storing the one or more files in the one or more other remote applications of the plurality of remote applications (Kiehtreiber,  Fig 7B step 754, paragraph 0094, wherein the data conversion code converts the identified portion of the content to a form compatible with a corresponding extension point (e.g., translation extension point) and sends the converted data (file) to the extension (one or more other application) via the extension point. Since the extension receives that data (file), it stores the data);
As pre claim 8, claim 1 is incorporated and Kiehtreiber discloses receiving, by the computing device, a share request to transfer data from the application to one or more other remote applications of the plurality of remote applications through the connection (Kiehtreiber,  paragraph 0036, when a first application wishes to access a predefined functionality (e.g., content sharing or photo filtering) provided by another application. Kiehtreiber,  paragraph 0041, wherein When a host application, such as a browser, attempts to invoke a content sharing service, for example, in response to a “share” command received from a user, the host application communicates with a sharing extension point of the extension framework by providing the proper UTI associated with the content sharing services. In response, the extension framework searches for any installed or registered extensions that are capable of providing the requested services, for example, by matching the UTI of the content sharing services with the UTIs of the installed extensions); providing, by the computing device, a list of remote applications from the plurality of remote applications, each of the plurality of remote applications from the list of remote applications having properties corresponding to the share request (Kiehtreiber,  paragraph 0036, the first application communicates with the corresponding extension point associated with that predefined functionality to inquire about who can provide such a service. The extension framework in turn searches and identifies a list of one or more extensions provided by other applications that have been registered with the extension framework to provide the requested service); and transferring, by the computing device, responsive to a user selection, one or more files from the application to one or more selected remote applications from the list of remote applications through the connection (Kiehtreiber,  paragraph 0036, wherein in response to a selection of one of the extensions, which may be provided by or associated with a second application, the extension framework launches the selected extension in a separate sandboxed environment and facilitates an inter-process communications (IPC) mechanism or framework between the first application and the selected extension to allow the first application to access the functionalities of the selected extension via the IPC communications mechanism);

As pre claim 9, claim 1 is incorporated and Mortimer discloses accessing, by the computing device for a second computing device through the connection, the data corresponding to the action for a remote application of the plurality of remote applications executing on the second computing device (Mortimer, Fig 3, 5, paragraph 0023-0024, wherein each app 110, 120 is arranged to directly communicate with its respective web service 211, 221 over a network (not shown). In fact, in this arrangement each app 110, 120 only communicates with its respective web service 211, 221);

Claims 10-19 are rejected under the same rational as claims 1-9. 

As per claim 20, Kiehtreiber discloses a method comprising: -	establishing, by a computing device (Kiehtreiber, Fig 2A item 201, paragraph 0043, wherein for example, the application manager can be the application of a computing device as claimed), a session for an application of the computing device (Kiehtreiber, Fig 2A item 201, 204, 207, paragraph 0043, 0045 wherein for example, the application manager has connection with the applications 204 and App extensions 205), -	receiving, by the computing device, a request for a first application executable on a first device to perform an action (Kiehtreiber,  paragraph 0036, wherein when a first application wishes to access a predefined functionality (e.g., content sharing or photo filtering) provided by another application, the first application communicates with the corresponding extension point associated with that predefined functionality to inquire about who can provide such a service. The extension framework in turn searches and identifies a list of one or more extensions provided by other applications that have been registered with the extension framework to provide the requested service. Kiehtreiber,  paragraph 0041, wherein When a host application, such as a browser, attempts to invoke a content sharing service, for example, in response to a “share” command received from a user, the host application communicates with a sharing extension point of the extension framework by providing the proper UTI associated with the content sharing services. In response, the extension framework searches for any installed or registered extensions that are capable of providing the requested services, for example, by matching the UTI of the content sharing services with the UTIs of the installed extensions);-	  identifying, by the computing device, a second application executable on a (Kiehtreiber,  paragraph 0036, wherein when a first application wishes to access a predefined functionality (e.g., content sharing or photo filtering) provided by another application, the first application communicates with the corresponding extension point associated with that predefined functionality to inquire about who can provide such a service. The extension framework in turn searches and identifies a list of one or more extensions provided by other applications that have been registered with the extension framework to provide the requested service. Kiehtreiber,  paragraph 0041, wherein When a host application, such as a browser, attempts to invoke a content sharing service, for example, in response to a “share” command received from a user, the host application communicates with a sharing extension point of the extension framework by providing the proper UTI associated with the content sharing services. In response, the extension framework searches for any installed or registered extensions that are capable of providing the requested services, for example, by matching the UTI of the content sharing services with the UTIs of the installed extensions);-	   establishing, by the computing device, a connection between the application on the computing device, the first application on the first device and the second application on the (Kiehtreiber,  paragraph 0036, wherein the extension framework launches the selected extension in a separate sandboxed environment and facilitates an inter-process communications (IPC) mechanism or framework between the first application and the selected extension to allow the first application to access the functionalities of the selected extension via the IPC communications mechanism);-	   receiving, by the computing device from the (Kiehtreiber,  paragraph 0094, wherein In response to the processed content (e.g., translated content) received from the extension, the data conversion code is to convert the data back to the form compatible with the host application and incorporate the processed content with the existing content of the host application); and  -	providing, by the computing device, the data that results from the performance of the action by the second application on the  (Kiehtreiber,  paragraph 0094, wherein In response to the processed content (e.g., translated content) received from the extension, the data conversion code is to convert the data back to the form compatible with the host application and incorporate the processed content with the existing content of the host application). Kiehtreiber seems to disclose only one device running the first and second applications. Thus Chen does not explicitly disclose that the second application is executable on a second device. However, Mortimer discloses that the second application is executable on a second device (Mortimer, Fig 3, 5, paragraph 0023-0024, wherein each app 110, 120 is arranged to directly communicate with its respective web service 211, 221 over a network (not shown). In fact, in this arrangement each app 110, 120 only communicates with its respective web service 211, 221). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Kiehtreiber with  Mortimer such that the first and second applications are remote application as claimed because this would have provided a way to allow remote application to use each other functionalities when needed.     

Response to Arguments
Applicant’s arguments filed on 09/16/2022 have been considered but are moot in light of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456